Per Curiam.

Practicing law while under suspension for failure to meet continuing legal education requirements and pay the imposed fine warranted indefinite suspension in Toledo Bar Assn. v. Christensen (1996), 77 Ohio St.3d 71, *168671 N.E.2d 30, and such a sanction is also warranted in this case. Respondent is hereby indefinitely suspended from the practice- of law in Ohio and remains subject to the conditions of our order of June 18, 1993. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.